Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-24 are pending.
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-10, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Berkes et al., U.S. Pat. App. Pub. US 20150100926 (hereinafter “Berkes”) in view of Rothera et al, U.S. Pat. App. Pub. US 20190240535 (hereinafter “Rothera”), Sprenger et al., U.S. Pat. App. Pub. US 20150277569 (hereinafter “Sprenger”), Ling, U.S. Pat. App. Pub. US 20160334501 (hereinafter “Ling”), and Gu et al., U.S. Pat. App. Pub. US 20190072659 (hereinafter “Gu”).
Regarding claim 1, Berkes discloses a controller (fig. 6, console with processing unit, paragraph 165) configured to be coupled to a sensor mounted on a device, the sensor comprising a field of view in a direction away from the device (fig. 2A-2C, paragraphs 31-34, device with depth sensor having field of view in a direction away from device), the controller configured to: 
detect a presence of an object in a first range zone of a plurality of range zones of the field of view (paragraph 36, detect user’s presence within virtual zone), wherein each range zone of the plurality of range zones respectively corresponds to different distance ranges relative to the device (paragraph 33-46, physical space may be divided into virtual zones defined at varying distances from the capture device), and wherein each range zone is associated with a respective command database (paragraphs 33-46, “the system may identify the user's depth/position (h) and the applicable gestures that correspond to the identified position, for example, based on the virtual zones. In real time, the system may output a command associated with the gesture. Thus, the system is capable of adapting gesture recognition to correspond to ;
 determine a gesture signature based on detecting the presence of the object in the first range zone of the field of view; and cause execution of a command chosen from the respective command database associated with the first range zone as a function of the gesture signature (paragraphs 42-48, different gesture command set for different detection zone, and example of executing command based on detected gesture “Consider a specific example where the desired command to the system is to advance the page of a document by one page, where the document is displayed on display 210. The applicable gesture may vary in each zone, and the gestures may be defined as follows: zone 1) touch the screen and drag a finger/stylus up the page); zone 2) flick the right index finger upwards by ˜10 cm; zone 3) raise the right hand 30 cm; and zone 4) raise right arm 60 cm. Each of these varying gestures, applicable in the various zones, may be valid for issuing the same general command (next page/page down) to the system.”).
Berkes does not disclose in particular, that the gesture sensor is a millimeter-wave radar. Berkes discloses however, various device for target recognition, analysis and tracking capable of detect depth information and identify gesture may be used (fig. 4, paragraphs 116-118).
In similar filed of endeavor of sensor capable of detecting user gesture, Rothera discloses millimeter-wave radar mounted on a device, the millimeter-wave radar comprising a field of view in a direction away from the device, and the concept of using millimeter-wave radar to detect user gesture and executing user command (fig. 2, 
Berkes discloses the concept dividing physical space into different virtual zones and associating different gesture command set to different virtual zones, having gesture sensor to detect user gesture within different virtual zones, Rothera discloses similar gesture command recognition wherein user gesture may be recognized using millimeter-wave radar. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of utilizing millimeter-wave radar to detect depth and user gesture, such as disclosed by Rothera, into the known gesture detection system with different gesture zones, such as disclosed by Berkes, such that the gesture detection sensor of Berkes constitute of millimeter-wave radars, to constitute a controller configured to be coupled to a millimeter-wave radar mounted on a device, the millimeter-wave radar comprising a field of view in a direction away from the device having capability to detect user gestures. The result would have been predictable and would have resulted in a gesture detection system having millimeter wave radar to detect user gesture in various detection zones.
a plurality of millimeter-wave radars, and the gesture is determined using the plurality of millimeter-wave radars synchronized to a time reference housed in the device;
In similar field of gesture recognition using radar modules, Sprenger discloses the concept of using plurality of radar modules (see fig. 1, device with plurality of radars mounted, paragraph 12, “a mobile device 10 (e.g., notebook computer, tablet computer, convertible tablet, smart phone, personal digital assistant/PDA, mobile Internet device/MID, wearable device, portable All-In-One (pAIO)) includes a plurality of ultra-wideband (UWB) radar modules 12 that detect the movement of a body part such as a hand 14, head, eyelid, and so forth.”) and processing signals from plurality of radar modules to detect gesture (fig. 4, paragraph 18, “Illustrated processing block 38 provides for obtaining one or more radar measurements from a plurality of UWB radar modules, wherein a determination may be made at block 40 as to whether a gesture has been detected.”). Examiner submit since gesture is recognized from combination of radar measurements from a plurality of radar modules in Sprenger, it is required that radar measurements from plurality of radar are somehow synchronized and processed together. 
Furthermore, in the field of device with multiple radar transceivers, it is known that multiple radars may be synchronized by synchronizing to a time reference housed in the device, such as disclosed by Ling, which discloses an device with plurality of millimeter-wave radar mounted (fig. 1, paragraph 22, 23, automobile comprising of plurality of millimeter-wave radar), as well as in device reference clock (paragraph 27, 
Berkes in view of Rothera discloses a device comprising radar module for gesture detection, Sprenger discloses similar gesture detecting device, wherein gesture is detected via processing signal from plurality of radar modules, and Ling discloses the concept of synchronizing plurality of radars to a common time reference housed in device. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of using plurality of radar modules to detect gesture, such as disclosed by Sprenger, and the concept of synchronizing radar modules to common time reference housed in the device, such as disclosed by Ling, into the gesture detection device via radar sensing as disclosed by Berkes in view of Rothera, to constitute the millimeter-wave radar used for determine gesture is a plurality of millimeter-wave radars, and the gesture is determined using the plurality of millimeter-wave radars synchronized to a time reference housed in the device, such combination is incorporation of known techniques into known device to yield predictable result, the result is predictable and would result in device with multiple 
While combination made above of Berkes in view of Rothera, Sprenger, and Ling, discloses the concept of device comprising a plurality of radars, Berkes in view of Rothera, Sprenger, and Ling does not specifically discloses the concept of radars being grouped into a plurality of millimeter-wave radar sets, and dynamically change a number of the plurality of millimeter-wave radar sets of the device by adding or removing millimeter-wave radars from at least one of the plurality of millimeter- wave radar sets.
However, pending claims as presented place no limitation on how “plurality of sets of radars” are grouped, and how “dynamically” changing of the set is accomplished, nor does the claim include limitation with regard to how the grouped sets of radar provides any distinct advantage, is used for a particular purpose, or solves a stated problem, in comparison with plurality of radars not “grouped into sets”. Examiner take notice a plurality of objects may be nominally grouped into plurality of sets without stating specific purpose to accomplish, and the group may be nominally and dynamically changed by add or removing objects from the grouped sets.
In addition, the concept of grouping radar components in order to accomplish specific detection goal is known in the art, such a disclosed by Gu in similar radar art, which discloses the concept of dynamically grouping of radar components based on detection need in order to track different detection targets (paragraphs 24, “AI circuit 201 based radar uses a combination of different variable groups of antenna which may be dynamically changed in order to satisfy the needs of the current traffic situation to 
Both pending application and Berkes in view of Rothera, Sprenger, and Ling discloses detection devices with plurality of radar components with radar components being configured to accomplish intended gesture detection goals. Given that pending claims places no limitation with regard to how plurality of radar components are dynamically grouped into plurality sets to accomplish a specific purpose, it would have been obvious for one of ordinary skill in the art at the time of filing to incorporate the concept of grouping radar components in order to accomplish specific detection goal, such as disclosed by Gu, into device of Berkes in view of Rothera, Sprenger, and Ling, such that radars of Berkes in view of Rothera, Sprenger, and Ling are dynamically grouped into plurality of sets to accomplish the goal of dynamically providing the function tracking different intended angle, coverage area, detection distance, or gesturing objects, the result would have been predictable and would result in radars being grouped into a plurality of millimeter-wave radar sets, and dynamically change a number of the plurality of millimeter-wave radar sets of the device by adding or removing millimeter-wave radars from at least one of the plurality of millimeter- wave radar sets.
Regarding claim 2, Berkes in view of Rothera, Sprenger, Ling, and Gu discloses the controller of claim 1, wherein the detected presence of the object at a first time corresponds to a range zone of the plurality of range zones that is closest to the device in which the presence of the object is detected at the first time (see Berkes, fig. 2A-2C, paragraphs 33-49, division of physical space into different virtual .
Regarding claim 3, Berkes in view of Rothera, Sprenger, Ling, and Gu discloses the controller of claim 1, wherein the plurality of range zones comprises four or more range zones (see Berkes, paragraph 36, range zones divided into four example zones).
Regarding claim 4, Berkes in view of Rothera, Sprenger, Ling, and Gu discloses the controller of claim 1, wherein the object comprises a human finger (Berkes, paragraph 16, gesture may be derived from user’s moving finger, paragraph 43, 48 zone configured to detect finger scale gesture).
Regarding claim 5, Berkes in view of Rothera, Sprenger, Ling, and Gu discloses the controller of claim 1, wherein each range zone of the plurality of range zones is associated with a respective database of gesture signatures, wherein the controller is further configured to determine the gesture signature based on a range trajectory of the object in the first range zone and on the respective database of gesture signatures (Berkes, paragraphs 33-49, division of physical space into different virtual zone, each virtual zone having different set of gesture command, paragraph 51, a command having different corresponding gesture in different zone, that is, different virtual zone having different database for gesture signature, paragraphs 127, 133, 143, 155, comparing user movement, i.e. trajectory of object to match gesture to command) .
claim 6, Berkes in view of Rothera, Sprenger, Ling, and Gu discloses the controller of claim 1, wherein the plurality of range zones comprises a second range zone, and wherein the controller is further configured to determine the gesture signature based on detecting the presence of the object in the first range zone at a first time, and in the second range zone at a second time after the first time (Berkes, paragraphs 33-49, division of physical space into different virtual zone, paragraphs 54-55, the system can tolerate the user moving from one zone to another but still recognize gestures from the previous zone, i.e. system may detect gesture starting at first time in first zone and moving to another zone).
Regarding claim 7, Berkes in view of Rothera, Sprenger, Ling, and Gu the controller of claim 6, wherein the first range zone and the second range zone partially overlap (Berkes, paragraph 51, while the physical space may be divided into one zone or any number of zones, the zones themselves may be distinct, overlapping, or a combination thereof).
Regarding claim 8, Berkes in view of Rothera, Sprenger, Ling, and Gu discloses the controller of claim 6,  further configured to dynamically change a location of the first range zone or the second range zone based on a state of the device (Berkes, paragraph 66, changing boundary of different zone based on application executing on the system).
Regarding claim 9, Berkes discloses a device comprising:
a screen (fig. 2A, system 200 with display, paragraph 32, fig. 2B, phone with display 214, paragraph 61)
a sensor mounted on the device, the sensor having a field of view (fig. 2A-2C, paragraphs 31-34, device with depth sensor having field of view in a direction away from device); and a controller (fig. 6, console with processing unit, paragraph 165) configured to: 
detect a presence of an object in a first range zone of a plurality of range zones of the field of view (paragraph 36, detect user’s presence within virtual zone), wherein each range zone of the plurality of range zones respectively corresponds to different distance ranges relative to the device (paragraph 33-46, physical space may be divided into virtual zones defined at varying distances from the capture device), and wherein each range zone is associated with a respective command database (paragraphs 33-46, “the system may identify the user's depth/position (h) and the applicable gestures that correspond to the identified position, for example, based on the virtual zones. In real time, the system may output a command associated with the gesture. Thus, the system is capable of adapting gesture recognition to correspond to the user's distance from the system”, “Within each zone, a particular set of gestures may apply”);
 determine a gesture signature based on detecting the presence of the object in the first range zone of the field of view; and cause execution of a command chosen from the respective command database associated with the first range zone as a function of the gesture signature (paragraphs 42-48, different gesture command set for different detection zone, and example of executing command based on detected gesture “Consider a specific example where the desired command to the system is to advance the page of a document by one page, where the document is .
Berkes does not disclose in particular, that the gesture sensor is a millimeter-wave radar. Berkes discloses however, various device for target recognition, analysis and tracking capable of detect depth information and identify gesture may be used (fig. 4, paragraphs 116-118).
In similar filed of endeavor of sensor capable of detecting user gesture, Rothera discloses millimeter-wave radar mounted on a device, the millimeter-wave radar comprising a field of view in a direction away from the device, and the concept of using millimeter-wave radar to detect user gesture and executing user command (fig. 2, 5, paragraph 62, “The radar system 110 can include a radar transmitter 132 and a radar sensor 134 to provide the gestural interface. In some implementations, the radar transmitter 132 and the radar sensor 134 can be integrated into a single chip 130. The radar transmitter 132 and the radar sensor 134 can provide a sensing mechanism that provides robust, high-resolution, low power, miniature gesture sensing technology based on millimeter wave radar. When implemented at millimeter wave RF frequencies, the entire sensing mechanism can be designed as a radar chip: a miniature, low power device that has no moving parts and can be manufactured inexpensively at scale.”).
a device comprising a millimeter-wave radar mounted on the device, the millimeter-wave radar having a field of view having capability to detect user gestures. The result would have been predictable and would have resulted in a gesture detection system having millimeter wave radar to detect user gesture in various detection zones.
Berkes in view of Rothera does not disclose in particular the millimeter-wave radar used for determine gesture is a plurality of millimeter-wave radars, and the gesture is determined using the plurality of millimeter-wave radars synchronized to a time reference housed in the device;
In similar field of gesture recognition using radar modules, Sprenger discloses the concept of using plurality of radar modules (see fig. 1, device with plurality of radars mounted, paragraph 12, “a mobile device 10 (e.g., notebook computer, tablet computer, convertible tablet, smart phone, personal digital assistant/PDA, mobile Internet device/MID, wearable device, portable All-In-One (pAIO)) includes a plurality of ultra-wideband (UWB) radar modules 12 that detect the movement of a body part such as a 
Furthermore, in the field of device with multiple radar transceivers, it is known that multiple radars may be synchronized by synchronizing to a time reference housed in the device, such as disclosed by Ling, which discloses an device with plurality of millimeter-wave radar mounted (fig. 1, paragraph 22, 23, automobile comprising of plurality of millimeter-wave radar), as well as in device reference clock (paragraph 27, “FIG. 2A shows an example architecture of a multifunctional radar system of an automobile. The example multifunctional radar system 200 comprises N multifunction radar transceivers 102, a bus controller 206, a reference clock generator 214, data bus 212, and clock distribution bus 216.), wherein the plurality of millimeter-wave radar may be synchronized to the in house time reference clock (paragraphs 29, 31, the transceiver/chip of radar are operable to communicate over data bus 212 and to synchronize its timing to a signal output by reference clock 214 onto clock distribution bus 216.)
Berkes in view of Rothera discloses a device comprising radar module for gesture detection, Sprenger discloses similar gesture detecting device, wherein gesture a plurality of millimeter-wave radars, and the gesture is determined using the plurality of millimeter-wave radars synchronized to a time reference housed in the device, such combination is incorporation of known techniques into known device to yield predictable result, the result is predictable and would result in device with multiple synchronized radar capable of accurately determine input gesture to effect user intention using plurality of radar modules. 
While combination made above of Berkes in view of Rothera, Sprenger, and Ling, discloses the concept of device comprising a plurality of radars, Berkes in view of Rothera, Sprenger, and Ling does not specifically discloses the concept of radars being grouped into a plurality of millimeter-wave radar sets, and dynamically change a number of the plurality of millimeter-wave radar sets of the device by adding or removing millimeter-wave radars from at least one of the plurality of millimeter- wave radar sets.
However, pending claims as presented place no limitation on how “plurality of sets of radars” are grouped, and how “dynamically” changing of the set is accomplished, 
In addition, the concept of grouping radar components in order to accomplish specific detection goal is known in the art, such a disclosed by Gu in similar radar art, which discloses the concept of dynamically grouping of radar components based on detection need in order to track different detection targets (paragraphs 24, “AI circuit 201 based radar uses a combination of different variable groups of antenna which may be dynamically changed in order to satisfy the needs of the current traffic situation to form multiple and independent radar beams to track cars in different and opposite lanes.”)
Both pending application and Berkes in view of Rothera, Sprenger, and Ling discloses detection devices with plurality of radar components with radar components being configured to accomplish intended gesture detection goals. Given that pending claims places no limitation with regard to how plurality of radar components are dynamically grouped into plurality sets to accomplish a specific purpose, it would have been obvious for one of ordinary skill in the art at the time of filing to incorporate the concept of grouping radar components in order to accomplish specific detection goal, such as disclosed by Gu, into device of Berkes in view of Rothera, Sprenger, and Ling, such that radars of Berkes in view of Rothera, Sprenger, and Ling are dynamically grouped into a plurality of millimeter-wave radar sets, and dynamically change a number of the plurality of millimeter-wave radar sets of the device by adding or removing millimeter-wave radars from at least one of the plurality of millimeter- wave radar sets.
Regarding claim 10, Berkes in view of Rothera, Sprenger, Ling, and Gu discloses the device of claim 9, wherein the millimeter-wave radar is a monostatic millimeter-wave radar (Berkes, fig. 2B, 3, millimeter-wave radar with transmitting and receiving antenna located in same component, i.e. being collocated and monostatic, Rothera, fig. 5, paragraph 62, the radar transmitter and receiver are integrated in a single chip, i.e. located at same region).

Regarding claim 14, Berkes in view of Rothera, Sprenger, Ling, and Gu discloses the device of claim 9, wherein the screen is a touchscreen, wherein the touchscreen is disposed in a front of the device, and wherein the field of view has a direction away from the touchscreen and partially covering the front of the device (Berkes, fig. 2A, system 200 with display, paragraph 32, fig. 2B, phone with display 214, paragraph 61, having field of view away from screen and toward front of device, paragraphs 36, 37, 42, 48, 65, detecting gesture touching screen and dragging finger).

Regarding claim 16, Berkes discloses a method comprising: 
detect a presence of an object in a first range zone of a plurality of range zones of the field of view (paragraph 36, detect user’s presence within virtual zone) of a field of view of sensor mounted on a device, the plurality of range zones respectively corresponds to different distance ranges relative to the device (paragraph 33-46, physical space may be divided into virtual zones defined at varying distances from the capture device), wherein each range zone of the plurality of range zones is associated with a respective command database (paragraphs 33-46, “the system may identify the user's depth/position (h) and the applicable gestures that correspond to the identified position, for example, based on the virtual zones. In real time, the system may output a command associated with the gesture. Thus, the system is capable of adapting gesture recognition to correspond to the user's distance from the system”, “Within each zone, a particular set of gestures may apply”);
determine a gesture signature based on detecting the presence of the object in the first range zone; choosing a command from the respective command database associated with the first range zone based on the determined gesture signature; and executing the command (paragraphs 42-48, different gesture command set for different detection zone, and example of executing command based on detected gesture “Consider a specific example where the desired command to the system is to advance the page of a document by one page, where the document is displayed on display 210. The applicable gesture may vary in each zone, and the gestures may be defined as follows: zone 1) touch the screen and drag a finger/stylus up the page); zone 2) flick the right index finger upwards by ˜10 cm; zone 3) raise the right hand 30 cm; and zone 4) raise right arm 60 cm. Each of these varying gestures, .
Berkes does not disclose in particular, that the gesture sensor is a millimeter-wave radar. Berkes discloses however, various device for target recognition, analysis and tracking capable of detect depth information and identify gesture may be used (fig. 4, paragraphs 116-118).
In similar filed of endeavor of sensor capable of detecting user gesture, Rothera discloses millimeter-wave radar mounted on a device, the millimeter-wave radar comprising a field of view in a direction away from the device, and the concept of using millimeter-wave radar to detect user gesture and executing user command (fig. 2, 5, paragraph 62, “The radar system 110 can include a radar transmitter 132 and a radar sensor 134 to provide the gestural interface. In some implementations, the radar transmitter 132 and the radar sensor 134 can be integrated into a single chip 130. The radar transmitter 132 and the radar sensor 134 can provide a sensing mechanism that provides robust, high-resolution, low power, miniature gesture sensing technology based on millimeter wave radar. When implemented at millimeter wave RF frequencies, the entire sensing mechanism can be designed as a radar chip: a miniature, low power device that has no moving parts and can be manufactured inexpensively at scale.”).
Berkes discloses the concept dividing physical space into different virtual zones and associating different gesture command set to different virtual zones, having gesture sensor to detect user gesture within different virtual zones, Rothera discloses similar gesture command recognition wherein user gesture may be recognized using millimeter-wave radar. It would have been obvious to one of ordinary skill in the art at detect a presence of an object in a first range zone of a plurality of range zones of the field of view of a field of view of a millimeter-wave radar mounted on a device, the plurality of range zones respectively corresponds to different distance ranges relative to the device, the device having capability to detect user gestures. The result would have been predictable and would have resulted in a gesture detection system having millimeter wave radar to detect user gesture in various detection zones.
Berkes in view of Rothera does not disclose in particular the millimeter-wave radar used for determine gesture is a plurality of millimeter-wave radars, and the gesture is determined using the plurality of millimeter-wave radars synchronized to a time reference housed in the device;
In similar field of gesture recognition using radar modules, Sprenger discloses the concept of using plurality of radar modules (see fig. 1, device with plurality of radars mounted, paragraph 12, “a mobile device 10 (e.g., notebook computer, tablet computer, convertible tablet, smart phone, personal digital assistant/PDA, mobile Internet device/MID, wearable device, portable All-In-One (pAIO)) includes a plurality of ultra-wideband (UWB) radar modules 12 that detect the movement of a body part such as a hand 14, head, eyelid, and so forth.”) and processing signals from plurality of radar modules to detect gesture (fig. 4, paragraph 18, “Illustrated processing block 38 provides for obtaining one or more radar measurements from a plurality of UWB radar 
Furthermore, in the field of device with multiple radar transceivers, it is known that multiple radars may be synchronized by synchronizing to a time reference housed in the device, such as disclosed by Ling, which discloses an device with plurality of millimeter-wave radar mounted (fig. 1, paragraph 22, 23, automobile comprising of plurality of millimeter-wave radar), as well as in device reference clock (paragraph 27, “FIG. 2A shows an example architecture of a multifunctional radar system of an automobile. The example multifunctional radar system 200 comprises N multifunction radar transceivers 102, a bus controller 206, a reference clock generator 214, data bus 212, and clock distribution bus 216.), wherein the plurality of millimeter-wave radar may be synchronized to the in house time reference clock (paragraphs 29, 31, the transceiver/chip of radar are operable to communicate over data bus 212 and to synchronize its timing to a signal output by reference clock 214 onto clock distribution bus 216.)
Berkes in view of Rothera discloses a device comprising radar module for gesture detection, Sprenger discloses similar gesture detecting device, wherein gesture is detected via processing signal from plurality of radar modules, and Ling discloses the concept of synchronizing plurality of radars to a common time reference housed in device. It would have been obvious to one of ordinary skill in the art at the time of filing a plurality of millimeter-wave radars, and the gesture is determined using the plurality of millimeter-wave radars synchronized to a time reference housed in the device, such combination is incorporation of known techniques into known device to yield predictable result, the result is predictable and would result in device with multiple synchronized radar capable of accurately determine input gesture to effect user intention using plurality of radar modules. 
While combination made above of Berkes in view of Rothera, Sprenger, and Ling, discloses the concept of device comprising a plurality of radars, Berkes in view of Rothera, Sprenger, and Ling does not specifically discloses the concept of radars being grouped into a plurality of millimeter-wave radar sets, and dynamically change a number of the plurality of millimeter-wave radar sets of the device by adding or removing millimeter-wave radars from at least one of the plurality of millimeter- wave radar sets.
However, pending claims as presented place no limitation on how “plurality of sets of radars” are grouped, and how “dynamically” changing of the set is accomplished, nor does the claim include limitation with regard to how the grouped sets of radar provides any distinct advantage, is used for a particular purpose, or solves a stated problem, in comparison with plurality of radars not “grouped into sets”. Examiner take 
In addition, the concept of grouping radar components in order to accomplish specific detection goal is known in the art, such a disclosed by Gu in similar radar art, which discloses the concept of dynamically grouping of radar components based on detection need in order to track different detection targets (paragraphs 24, “AI circuit 201 based radar uses a combination of different variable groups of antenna which may be dynamically changed in order to satisfy the needs of the current traffic situation to form multiple and independent radar beams to track cars in different and opposite lanes.”)
Both pending application and Berkes in view of Rothera, Sprenger, and Ling discloses detection devices with plurality of radar components with radar components being configured to accomplish intended gesture detection goals. Given that pending claims places no limitation with regard to how plurality of radar components are dynamically grouped into plurality sets to accomplish a specific purpose, it would have been obvious for one of ordinary skill in the art at the time of filing to incorporate the concept of grouping radar components in order to accomplish specific detection goal, such as disclosed by Gu, into device of Berkes in view of Rothera, Sprenger, and Ling, such that radars of Berkes in view of Rothera, Sprenger, and Ling are dynamically grouped into plurality of sets to accomplish the goal of dynamically providing the function of tracking different angle, coverage area, detection distance, or gesturing objects, the result would have been predictable and would result in radars being grouped into a plurality of millimeter-wave radar sets, and dynamically change a number of the plurality of millimeter-wave radar sets of the device by adding or removing millimeter-wave radars from at least one of the plurality of millimeter- wave radar sets.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Berkes in view of Rothera, Sprenger, Ling, and Gu, as applied in claims above, and in further view of Oh et al, U.S. Pat. App. Pub. US 20180107280 (hereinafter “Oh”).
Regarding claim 11, Berkes in view of Rothera, Sprenger, Ling, and Gu discloses the device of claim 9, wherein each range zone of the plurality of range zones is associated with a respective database of gesture signatures, wherein the controller is further configured to determine the gesture signature based on a range trajectory of the object in the first range zone from a first range to a second range, the first range being closer to the screen than the second range (Berkes, paragraphs 33-49, division of physical space into different virtual zone, each virtual zone having different set of gesture command, paragraph 51, a command having different corresponding gesture in different zone, that is, different virtual zone having different database for gesture signature, paragraphs 127, 133, 143, 155, comparing user movement, i.e. trajectory of object to match gesture to command, examiner submit gesture detection of Berkes in view of Rothera, Sprenger, Ling, and Gu is capable of detecting gesture movement within a single zone).
Berkes in view of Rothera, Sprenger, Ling, and Gu does not disclose in particular “wherein the command comprises increasing a volume of the device or another device based on the determined gesture signature.”

Berkes in view of Rothera, Sprenger, Ling, and Gu discloses device capable of detecting gesture within single range zone, the gesture being determined based on movement of object from one range to another range in detection zone. Oh discloses the concept of mapping command adjusting volume to 3D gesture detected. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of mapping detected gesture to control volume, such as disclosed by Oh, into the 3D gesture detection device of Berkes in view of Rothera, Sprenger, Ling, and Gu, such that a detected gesture of moving from one range to another range in single detection zone is corresponded with command of increasing volume of device, the result would have been predictable and would result in wherein the controller is further configured to determine the gesture signature based on a range trajectory of the object in the first range zone from a first range to a second range, the first range being closer to the screen that the second range, and wherein the command comprises increasing a volume of the device or another device based on the determined gesture signature, while achieving the predictable result of allowing user to effect intended operation to device via gesture operation. 
claim 20, Berkes in view of Rothera, Sprenger, Ling, and Gu discloses the method of claim 16, wherein the device is a smartphone (Berkes, fig. 2B, paragraph 32), wherein the determined gesture signature is associated with a trajectory of the object moving from a first range of the first range zone to a second range of the first range zone (Berkes, paragraphs 33-49, division of physical space into different virtual zone, each virtual zone having different set of gesture command, paragraph 51, a command having different corresponding gesture in different zone, that is, different virtual zone having different database for gesture signature, paragraphs 127, 133, 143, 155, comparing user movement, i.e. trajectory of object to match gesture to command, examiner submit gesture detection of Berkes in view of Rothera, Sprenger, Ling, and Gu is capable of detecting gesture movement within a single zone),
Berkes in view of Rothera, Sprenger, Ling, and Gu does not disclose in particular wherein the command comprises adjusting a volume of the smartphone based on the trajectory of the object.
The concept of configuring gesture to control volume of device, however, is known in the art. In similar field of endeavor of gesture detection in 3D space (Oh, paragraphs 43, 50, 66, device configured to receive 3D gesture), Oh discloses exemplary gesture wherein the command comprises increasing a volume of the device in response to 3D gesture of users hand moving upward (fig. 12, paragraphs 133-137, detecting user’s hand moving upward and away from device screen to increase volume of device controlled volume).
 wherein the command comprises adjusting a volume of the smartphone based on the trajectory of the object, while achieving the predictable result of allowing user to effect intended operation to device via gesture operation. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Berkes in view of Rothera, Sprenger, Ling, and Gu, as applied above, and in further view of Turbell et al, U.S. Pat. App. Pub. US 20150248167 (hereinafter “Turbell”).
Regarding claim 12, Berkes in view of Rothera, Sprenger, Ling, and Gu discloses the device of claim 9,
Berkes in view of Rothera, Sprenger, Ling, and Gu does not disclose in particular, wherein the controller is configured to ignore the presence of the object in the field of view when the object is at first distance or closer to the screen.

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of setting detection range of 3D gesture to ignore a distance or closer to device, such as disclosed by Turbell, into the gesture detection device of Berkes in view of Rothera, Sprenger, Ling, and Gu, to constitute wherein the controller is configured to ignore the presence of the object in the field of view when the object is at first distance or closer to the screen, in order to achieve the benefit or more efficient gesture recognition by ignoring unintended operation. 
Regarding claim 13, Berkes in view of Rothera, Sprenger, Ling and Turbell discloses the device of claim 12.
Berkes in view of Rothera, Sprenger, Ling and Turbell does not outline in particular wherein the first distance is between 2 cm and 5 cm. Berkes in view of Rothera, Sprenger, Ling, and Gu and Turbell does disclose however it may be desirable to differentiate 3D gesture with touchscreen operation, wherein touchscreen operation is based on difference distance range zone (Berkes, paragraphs 42-48) and ignore gesture within certain first distance (Turbell, paragraph 46). 
Court has held difference in degree, and not in kind, is not a patentable difference over the prior art. American Road-Mach Co. v. Pennock & Sharp Co., 164 U.S. 26, 38 (1896). since Applicant has failed to disclose that specifying the first distance being between 2 cm and 5 cm provides any distinct advantage, is used for a particular purpose, or solves a stated problem, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time of filing to provide the distance to be between 2 cm an 5 cm, to constitute wherein the controller is configured to ignore the presence of the object in the field of view when the object is at first distance or closer to the screen, wherein the first distance is between 2 cm and 5 cm, the result would have been predictable and would achieve the benefit or more efficient gesture recognition by ignoring unintended operation.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Berkes in view of Rothera, Sprenger, Ling, and Gu, and in further view of Marti et al, U.S. Pat. App. Pub. US 20130100008 (hereinafter “Marti”).
Regarding claim 15, Berkes in view of Rothera, Sprenger, Ling, and Gu discloses the device of claim 9, wherein the screen is disposed in a front of the device (Berkes, fig. 2A, system 200 with display, paragraph 32, fig. 2B, phone with display 214, paragraph 61)
Berkes in view of Rothera, Sprenger, Ling, and Gu does not disclose in particular wherein the field of view has a direction away from the device and partially covering a back of the device.
In similar field of endeavor of gesture detection, Marti disclose the concept of device with gesture sensor having field of view in direction away from device and covering back of device away from display screen (fig. 2, 3, paragraph 13).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of, such as disclosed by Marti, into the gesture detection of Berkes in view of Rothera, Sprenger, Ling, and Gu, such that Berkes in view of Rothera, Sprenger, Ling, and Gu comprises gesture sensor wherein the field of view has a direction away from the device and partially covering a back of the device, to achieve the predictable result of allowing sensing device to detect gesture performed by user behind device and execute user command based on gesture.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Berkes in view of Rothera, Sprenger, Ling, and Gu, and in further view of Lien et al, U.S. Pat. App. Pub. US 20180348340 (hereinafter “Lien”).
Regarding claim 17, Berkes in view of Rothera, Sprenger, Ling, and Gu discloses the method of claim 16, Berkes in view of Rothera, Sprenger, Ling, and Gu does not outline in particular the method further comprising receiving information from the millimeter-wave radar via wireless communication.
In similar field of endeavor, Lien disclose the concept of device utilizing enabling wireless communication chip to operate as millimeter radar sensor to perform wireless communication as well as gesture detection (paragraphs 27, 29, 31, 74, 83, wireless communication module performing wireless communication as well as detection gesture, “using these techniques, the wireless communication chipset can be used for radar-based applications that detect a presence of a user, track the user's gestures for touch-free control).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of transmitting/receiving wireless communication from radar-sensor, such as disclosed by Lien, into the method of Berkes in view of Rothera, Sprenger, Ling, and Gu, to constitute the method further comprising receiving information from the millimeter-wave radar via wireless communication, the result would have been predictable and the would allow wireless communication of device in addition to detection of gesture of user to effect user intended command and operation. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Berkes in view of Rothera, Sprenger, Ling, and Gu, and in further view of Park et al., U.S. Pat. App. US 20180343023 (hereinafter “Park”).
Regarding claim 18, Berkes in view of Rothera, Sprenger, Ling, and Gu discloses the method of claim 16.
Berkes in view of Rothera, Sprenger, Ling, and Gu does not outline in particular the method further comprising communicating with the millimeter-wave radar using a serial peripheral interface (SPI).
	The concept of using serial interface to communicate with electronic component such as radar, however, is known in the art, such as disclosed by Park (paragraph 154, “the radar chip 621 and the application processor 624 may perform serial peripheral interface (SPI) communication. SPI communication refers to a communication method of exchanging data between chips (ICs), that is, a communication method of exchanging data between small peripheral devices such as chips.”
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of communication between electronic components using serial peripheral interface (SPI), such as disclosed by Park, into the method of Berkes in view of Rothera, Sprenger, Ling, and Gu, to constitute the method further comprising communicating with the millimeter-wave radar using a serial peripheral interface (SPI), the result would have been predictable and the would allow communication between radar sensors of Berkes in view of Rothera, Sprenger, Ling, and Gu with other electronic components, while performing detection of gesture of user to effect user intended command and operation. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Berkes in view of Rothera, Sprenger, Ling, and Gu, and in further view of Gebhardt, U.S. Pat. App. US 20190353753 (hereinafter “Gebhardt”).
Regarding claim 19, Berkes in view of Rothera, Sprenger, Ling, and Gu discloses the method of claim 16.
Berkes in view of Rothera, Sprenger, Ling, and Gu does not outline in particular wherein detecting the presence of the object in the first range zone comprises detecting the presence of the object with at least 8-bit accuracy.
The concept of radar component having detection accuracy of at least 8-bit, however, is well known in the art, such as disclosed by Gebhardt, which discloses radar component with typical resolution of 16 bit (paragraph 38). 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of utilizing radar component with resolution of at least 8-bit in detection device, such as disclosed by Gebhardt, into the method of Berkes in view of Rothera, Sprenger, Ling, and Gu, to constitute wherein detecting the presence of the object in the first range zone comprises detecting the presence of the object with at least 8-bit accuracy, the result would have been predictable and the would allow detection of 8-bit accuracy resolution while performing detection of gesture of user to effect user intended command and operation. 

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rofougaran et al., U.S. Pat. App. Pub. US 20120092284 (hereinafter “Rofougaran”), in .
	Regarding claims 21 and 24, Rofougaran discloses a device comprising: 
a screen (fig. 2, 4, paragraph 57); 
a plurality of radars mounted on the device (fig. 4, radar unit 34, paragraph 65-67, “the RF radar circuit module 54 may utilize low frequency (e.g., 30-300 kHz) RF radar signals or any other frequency band up to and including extremely high frequency (e.g., 100 GHz or greater) RF radar signals”), each radar of the plurality of millimeter-wave radars having a field of view that comprises one or more range zones (fig. 6, paragraphs, 81, 86, directional antenna of radar unit, having field of view above touchscreen, fig. 17); and 
a controller (fig. 2, one or more co-processors) configured to: detect a first presence of an object in a first range zone of a field of view of a first millimeter-wave radar; detect a second presence of the object in a first range zone of a field of view of a second millimeter-wave radar (see fig. 4, paragraphs, 76-79, radar units placed at corners of screen, each separately detecting presence of object within overlapping field of view); 
determine a gesture signature based on detecting the first presence and the second presence; and execute a command based on the determined gesture signature (paragraphs 76-79, fig. 18, paragraphs 119-121, determining gesture and executing corresponding command based on gesture detected).
	Rofougaran specifically discloses “the RF radar circuit module 54 may utilize low frequency (e.g., 30-300 kHz) RF radar signals or any other frequency band up to and millimeter-wave radars. 
In similar filed of endeavor of sensor capable of detecting user gesture, Rothera discloses millimeter-wave radar mounted on a device, the millimeter-wave radar comprising a field of view in a direction away from the device, and the concept of using millimeter-wave radar to detect user gesture and executing user command (fig. 2, 5, paragraph 62, “The radar system 110 can include a radar transmitter 132 and a radar sensor 134 to provide the gestural interface. In some implementations, the radar transmitter 132 and the radar sensor 134 can be integrated into a single chip 130. The radar transmitter 132 and the radar sensor 134 can provide a sensing mechanism that provides robust, high-resolution, low power, miniature gesture sensing technology based on millimeter wave radar. When implemented at millimeter wave RF frequencies, the entire sensing mechanism can be designed as a radar chip: a miniature, low power device that has no moving parts and can be manufactured inexpensively at scale.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of utilizing millimeter-wave radar to detect depth and user gesture, such as disclosed by Rothera, into the known gesture detection system with different gesture zones, such as disclosed by Rofougaran, to constitute wherein the radar unit are millimeter-wave radars, the result would have been predictable and would have result in device with millimeter-wave radar to detect user gesture and execute user intended operations based on gesture detected.
a time reference housed in the device, and the gesture is determined using radars synchronized to the time reference.
In the field of device with multiple radar transceivers, it is known that multiple radars may be synchronized by synchronizing to a time reference housed in the device, such as disclosed by Ling, which discloses an device with plurality of millimeter-wave radar mounted (fig. 1, paragraph 22, 23, automobile comprising of plurality of millimeter-wave radar), as well as in device reference clock (paragraph 27, “FIG. 2A shows an example architecture of a multifunctional radar system of an automobile. The example multifunctional radar system 200 comprises N multifunction radar transceivers 102, a bus controller 206, a reference clock generator 214, data bus 212, and clock distribution bus 216.), wherein the plurality of millimeter-wave radar may be synchronized to the in house time reference clock (paragraphs 29, 31, the transceiver/chip of radar are operable to communicate over data bus 212 and to synchronize its timing to a signal output by reference clock 214 onto clock distribution bus 216.)
Rofougaran in view of Rothera discloses a device comprising multiple radar modules for gesture detection, Ling discloses the concept of synchronizing plurality of radars to a common time reference housed in device. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of synchronizing radar modules to common time reference housed in the device, such as disclosed by Ling, into the gesture detection device via radar sensing as disclosed by Rofougaran in view of Rothera, to constitute wherein the device further comprises a time reference housed in the device, and gesture is determined using the first at least six radars arranged into a first group of at least three radars mounted on a first peripheral area of the device and arranged into a second group of at least three radars mounted on a second peripheral area of the device (claim 21), and wherein the first group of at least three radars is symmetrical with respect to the second group of at least three radars about a central axis of the device (claim 24).
Rofougaran, discloses however, at least four radars arranged into a first group of two radars mounted on first (top / left) peripheral area of the device and arranged into a second group of at least two radars mounted on a second (bottom / right) peripheral area of device, where the first group of at least two radars is symmetrical with respect to the second group of at least two radars about a central axis of the device (fig. 4, four radar unit 34 arranged in group of two on each side of device, symmetrical alone a central axis of the device).
In similar field of art of device with plurality of gesture detection sensors arranged around peripheral of device, Raynor discloses a device where a plurality of sensors are arranged around bezel of a mobile device (fig. 7b, paragraphs 20, 65, 66), where the sensors comprises at least sensors that may be grouped as two groups of at least three 
Both pending application and Rofougaran in view of Rothera and Ling discloses detection devices with plurality of radar components with radar components being configured to accomplish intended gesture detection goals. The pending claims have no limitation with regard to how configuring the plurality radars to be six radars being nominally grouped into groups of three provides any distinct advantage, is used for a particular purpose, or solves a stated problem. The differences between number of radars arranged on device and how radars are nominally grouped seems to be a difference in degree, and not in kind. It would have been obvious for one of ordinary skill in the art at the time of filing to incorporate the concept of arranging at least six gesture detection sensor on device with groups comprising of at least three sensor being symmetrical along central axis of device, such as disclosed by Raynor, into device of Rofougaran in view of Rothera and Ling, to constitute device with at least six radars arranged on symmetrical groups of three, while achieving the intended goals of allow radar sensors to provide the function of tracking different angle, coverage area, detection distance, or gesturing objects, the result would have been predictable and would result in the plurality of radars are at least six radars arranged into a first group of at least three radars mounted on a first peripheral area of the device and arranged into a second group of at least three radars mounted on a second peripheral area of the device (claim 21), and wherein the first group of at least three radars is symmetrical with respect to the second group of at least three radars about a central axis of the device (claim 24).
claim 22, Rofougaran in view of Rothera, Ling and Raynor discloses the device of claim 21.
Rofougaran in view of Rothera, Ling and Raynor does not outline in particular wherein the first range zone of the field of view of the first millimeter-wave radar extends between a first range and a second range, wherein the first range zone of the field of view of the second millimeter-wave radar extends between a third range and a fourth range, and wherein the first range is equal to the third range and the second range is equal to the fourth range.
However, examiner submit that it is required that each radar components having a physical field of view and range (see Rogougaran, fig. 6, paragraphs, 81, 86, directional antenna of radar unit, having field of view above touchscreen, see fig. 4, paragraphs, 76-79, radar units placed at corners of screen, each separately detecting presence of object within overlapping field of view), difference in degree, and not in kind, is not a patentable difference over the prior art. American Road-Mach Co. v. Pennock & Sharp Co., 164 U.S. 26, 38 (1896). 
Since Applicant has failed to disclose that specifying radar units having different or same range and field of view provides any distinct advantage, is used for a particular purpose, or solves a stated problem, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time of filing to provide the first range zone of each radars unit of Rofougaran in view of Rothera, Ling and Raynor to have equal range, to constitute wherein the first range zone of the field of view of the first millimeter-wave radar extends between a first range and a second range, wherein the first range zone of the field of view of the second millimeter-wave radar extends between a third range and a fourth range, and wherein the first range is equal to the third range and the second range is equal to the fourth range, the predictable result allowing radar having overlapping field to effectively detect user gesture would have been the same. 
Regarding claim 23, Rofougaran in view of Rothera, Ling and Raynor discloses the device of claim 21.
Rofougaran in view of Rothera, Ling and Raynor does not outline in particular wherein the first range zone of the field of view of the first millimeter-wave radar extends between a first range and a second range, the first range being closer to the device than the second range, wherein the first range zone of the field of view of the second millimeter-wave radar extends between a third range and a fourth range, the third range being closer to the device than the fourth range, and wherein the second range is closer to the device than the third range.
However, examiner submit that it is required that each radar components having a physical field of view and range (see Rogougaran, fig. 6, paragraphs, 81, 86, directional antenna of radar unit, having field of view above touchscreen, see fig. 4, paragraphs, 76-79, radar units placed at corners of screen, each separately detecting presence of object within overlapping field of view), difference in degree, and not in kind, is not a patentable difference over the prior art. American Road-Mach Co. v. Pennock & Sharp Co., 164 U.S. 26, 38 (1896). 
Since Applicant has failed to disclose that specifying radar units having different or same range and field of view provides any distinct advantage, is used for a particular purpose, or solves a stated problem, it would have been an obvious matter of design wherein the first range zone of the field of view of the first millimeter-wave radar extends between a first range and a second range, the first range being closer to the device than the second range, wherein the first range zone of the field of view of the second millimeter-wave radar extends between a third range and a fourth range, the third range being closer to the device than the fourth range, and wherein the second range is closer to the device than the third range, the predictable result allowing radar having overlapping field to effectively detect user gesture would have been the same. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PEIJIE SHEN/Examiner, Art Unit 2694  


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694